DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  The certified copy has been filed in parent Application No. 14/424,376, filed on 26 February 2015.

Information Disclosure Statement
The information disclosure statement filed 03 November 2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.  None of the listed foreign patent documents or NPL publications have been provided.

Specification
The disclosure is objected to because of the following informalities: Applicant is requested to amend the first paragraph of the specification to indicate that parent application 16/230,739 has now issued as U.S. Patent No. 10,926,109.  
Appropriate correction is required.

Claim Objections
Claims 1, 2, 4, and 7-20 are objected to because of the following informalities:
In claim 1, line 7: “is operated” should apparently read --are operated--.
In claim 1, line 20: “said generated patient surface model” should apparently read --said patient surface model-- (for consistency with usage throughout the claims).
In claim 2, line 7: “sequences” should apparently read --sequence--.
In claim 2, line 8: “the surface model of the patient” should apparently read --the patient surface model-- (for consistency with usage throughout the claims).
In claim 2, line 11: “the surface model of the patient” should apparently read --the patient surface model-- (for consistency with usage throughout the claims).
In claim 2, lines 11-12: “a predefined treatment plan” should apparently read --the predefined treatment plan--.
In claim 2, line 12: “treatment apparatus” should apparently read --movable radiotherapy treatment apparatus--.
In claim 4, line 1: “the markers” should apparently read --the one or more markers--.
In claim 7, line 3: “the surface model of the patient” should apparently read --the patient surface model-- (for consistency with usage throughout the claims).
In claim 8, line 4: “a patient surface model” should apparently read --the patient surface model--.
In claim 8, line 5: “the markings” should apparently read --the distinctive markings--.
In claim 9, line 2: “movable radiotherapy apparatus” should apparently read --movable radiotherapy treatment apparatus-- (otherwise there are several antecedent basis issues).
In claims 10-19, line 1: “Control system” should apparently read --The control system--.
In claim 10, lines 2-3: “in a laterally, vertically, longitudinally, and rotationally direction” should apparently read either --in lateral, vertical, longitudinal, and rotational directions-- or --laterally, vertically, longitudinally, and rotationally--.
In claim 11, lines 2-3: “the surface model of the patient” should apparently read --the patient surface model-- (for consistency with usage throughout the claims).
In claim 16, lines 1-2: “a generated model store unit” should apparently read --a generated model store-- (for consistency with the specification, which does not use “unit”).
In claim 16, line 2: “the generated patient surface” should apparently read --the patient surface model--.
In claim 17, line 4: “the generated patient surface from the images” should apparently read --the patient surface model generated from the images--.
In claim 18, line 2: “determining” should apparently read --determine--.
In claim 19, line 2: “the couch and the treatment apparatus” should apparently read --the movable couch and the movable radiotherapy treatment apparatus--.
In claim 19, line 3: “the identified couch and treatment apparatus” should apparently read –the identified movable couch and movable radiotherapy treatment apparatus--.
In claim 20, line 7: “is operated” should apparently read --are operated--.
In claim 20, line 18: “said generated patient surface model” should apparently read --said patient surface model-- (for consistency with usage throughout the claims).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "said positions" in line 22.  It is not clear if this refers to the previously recited “predefined positions” or to the “obtained positions.”
Claim 3 recites the limitation "the positionings" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-8 are rejected by virtue of their dependence upon at least one rejected base claim.
Claim 9 recites the limitation "the tracked positions" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitations "the mechanical couch" in line 2 and “the treatment apparatus” in line 2.  There is insufficient antecedent basis for these limitations in the claim.
Claim 12 recites the limitation "the positionings" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the cameras" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the mechanical couch" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the target patient surface model" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitations "the identified couch and treatment apparatus positions" in line 3, “the positions” in line 3, and “the course of radiotherapy treatment” in line 5.  There is insufficient antecedent basis for these limitations in the claim.
Claims 10-19 are rejected by virtue of their dependence upon at least one rejected base claim.
Claim 20 recites the limitation "said positions" in line 20.  It is not clear if this refers to the previously recited “predefined positions” or to the “obtained positions.”

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,926,109. Although the claims at issue are not identical, they are not patentably distinct from each other because they recite essentially identical limitations such that they do not meet a test of one-way distinctness; the claims of the issued patent anticipate or render obvious the present claims.

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and if the double patenting rejections set forth in this Office action are overcome.
The following is a statement of reasons for the indication of allowable subject matter: as detailed in parent application 16/230,739, it is known in the art to provide movable radiotherapy treatment apparatuses, movable couches, and camera systems for obtaining images of these devices and the patient, as well as generating a patient surface model.  It is also known in the art to track positions of the treatment apparatus and couch to compare these tracked positions with expected/planned positions, as well as to generate computer models of the treatment apparatus and couch (e.g., to prevent/avoid collisions).  Hieronimi (U.S. Pub. No. 2013/0184005 A1) teaches a radiotherapy treatment system that includes a video camera and RFID markers on a treatment apparatus, movable table/couch, and patient, wherein target positions can be compared with actual positions and automatic repositioning can be performed, and wherein a virtual representation of the radiotherapy system components and the patient can be generated and.  However, Hieronimi fails to teach generating a patient surface model from images obtained by the camera system, aligning the patient surface model with computer models of the treatment apparatus and couch, and tracking this alignment in relation to the positions of the treatment apparatus and couch.  None of the other prior art of record teaches or reasonably suggests aligning the patient surface model with computer models of the treatment apparatus and couch and tracking this alignment in relation to the positions of the treatment apparatus and couch.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS B COX whose telephone number is (571)270-5132. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THADDEUS B COX/Primary Examiner, Art Unit 3791